Citation Nr: 0014542
Decision Date: 06/02/00	Archive Date: 09/08/00

DOCKET NO. 98-08 654               DATE JUN 02, 2000

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico 

THE ISSUE 

Entitlement to an increased rating for schizophrenic reaction,
chronic undifferentiated type, currently rated as 30 percent
disabling. 

REPRESENTATION 

Appellant represented by: Puerto Rico Public Advocate for Veterans
Affairs 

ATTORNEY FOR THE BOARD 

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to May 1970.

This appeal arises before the Board of Veterans' Appeals (Board) on
appeal from a November 1997 rating decision from the Department of
Veterans Affairs (VA) Regional Office (RO), located in San Juan,
Puerto Rico.

A VA Form 21-4138, Statement in Support of Claim, dated in October
1998, shows that the veteran sought consideration of a claim for
entitlement to a total rating for compensation purposes based on
individual unemployability. This issue has not been adjudicated by
the RO and is referred to the RO for appropriate action.

REMAND

A preliminary review of the record discloses that additional action
by the RO is required before the Board can adjudicate the issue
listed on the title page of this decision. While the Board regrets
the delay associated with this remand, this action is necessary to
ensure that the veteran's claim is fairly adjudicated.

Notification is noted to have been received by the Board in May
2000 of the veteran's desire to be scheduled for a hearing before
a local hearing officer at the San Juan RO. Concerning this
request, it is noted that there is no indication in the record that
the veteran has either been scheduled for such a hearing or that
such hearing took place.

Additionally, it is noted that generally, any pertinent evidence
that is accepted by the Board must be referred to the RO for review
and preparation of a supplemental statement of the case (SSOC),
unless the veteran or his representative waives this procedural
right. See 38 C.F.R. 20.1304(c) (1999). This procedural requirement
has not been met in this case.

2 -

Additional evidence is shown to have been associated with the
veteran's claims folder that has not been considered by the RO.
Specifically, this evidence is shown to have been received by the
Board on May 18, 2000, subsequent to the RO's issuance of the
October 1999 SSOC.

Review of this evidence shows that it consists of medical records
from the VA Medical Center in San Juan, Puerto Rico, in the form of
outpatient treatment records (January and February 2000) and the
report of comparative neuropsychological examination accomplished
in October 1999. Review of the record indicates that this VA
medical evidence was not of record at the time of the RO's October
1999 SSOC.

In essence, neither the veteran nor his representative has
indicated that the veteran's right to have this evidence initially
considered by the RO has been waived. Therefore, this case must be
remanded in accordance with 38 C.F.R. 19.31 and 20.1304(c) (1999).
See also 38 C.F.R. 19.9 (1999).

In order to give the veteran every consideration with respect to
the present appeal, it is the Board's opinion that further
development of the case is necessary prior to additional appellate
review.

Accordingly, and in order to ensure the veteran's right of due
process, the case is REMANDED to the RO for the following
development:

The RO should take the appropriate action in scheduling the veteran
for his requested hearing to be held before a hearing officer at
the RO.

If the decision remains adverse to the veteran, he and his
representative should be furnished a SSOC, which includes a showing
that the above-discussed newly submitted evidence, received by the
Board in May 2000, has been considered. The veteran should be
provided the specified time within which to respond thereto.
Thereafter, the case should be returned to the Board for appellate
consideration, if otherwise in order.

3 - 

The purpose of this REMAND is to ensure satisfaction of due process
concerns. The Board does not intimate any opinion as to the merits
of the case, either favorable or unfavorable, at this time. No
action is required of the veteran unless he is so notified.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Appeals for Veterans Claims for
additional development or other appropriate action must be handled
in an expeditious manner. See The Veterans' Benefits Improvements
Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994),
38 U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory
Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

NANCY I. PHILLIPS
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 -


